EXHIBIT 10.6
 
 
PROMISSORY NOTE

 
SI 50.000.00
LOS ANGELES, CALIFORNIA
AUGUST 21.2008

 
 
FOR VALUE RECEIVED, I PROMISE TO PAY TO THE ORDER OF ROBERT LEVY, AT 3550
WILSHIRE BOULEVARD, SUITE 840, LOS ANGELES, CALIFORNIA THE SUM OF ONE HUNDRED
FIFTY THOUSAND DOLLARS AND 00/100 ($150,000.00) IN LAWFUL MONEY OF THE UNITED
STATES OF AMERICA, WITH INTEREST FROM AUGUST 21,2008, AT THE RATE OF 7% PER
ANNUM UNTIL PAID. IN THE EVENT THERE IS A SUIT OR ACTION TO ENFORCE PAYMENT OF
THIS NOTE OR ANY PORTION THEREOF, I PROMISE TO PAY SUCH ADDITIONAL SUM AS THE
COURT MAY ADJUDGE REASONABLE AS ATTORNEY FEES IN SAID ACTION OR SUIT, AND BE
MADE A PART OF THE JUDGMENT, OR IF PLACED IN THE HANDS OF ATTORNEYS FOR
COLLECTION IF EFFECTUATED WITHOUT SUIT, I PROMISE TO PAY ALL COSTS AND EXPENSES
INCLUDING REASONABLE ATTORNEY FEES.


 


[laikinsign_natlamp.jpg]

 
 
DUE DATE
SEPTEMBER 4,2008